Case: 12-40198       Document: 00512125720         Page: 1     Date Filed: 01/28/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         January 28, 2013
                                     No. 12-40198
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ELMER ALEXANDER VELASQUEZ-SOSA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 5:11-CR-1228-1


Before JONES, DENNIS and HAYNES, Circuit Judges.
PER CURIAM:*
       Elmer Alexander Velasquez-Sosa (Velasquez) appeals the sentence
imposed for his conviction for illegal reentry into the United States. He argues
that his sentence is procedurally and substantively unreasonable because the
district court imposed a three-year term of supervised release, notwithstanding
that U.S.S.G. § 5D1.1(c) provides that supervised release “ordinarily” should not
be imposed “in a case in which supervised release is not required by statute and



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40198     Document: 00512125720       Page: 2   Date Filed: 01/28/2013

                                   No. 12-40198

the defendant is a deportable alien who likely will be deported after imprisonment.”
      As Velasquez concedes, our review of his challenge to the procedural
reasonableness of his sentence is limited to plain error because he did not raise
this argument in the district court. See United States v. Dominguez-Alvarado,
695 F.3d 324, 328 (5th Cir. 2012); see also Puckett v. United States, 556 U.S. 129,
135 (2009).    The parties disagree whether Velasquez’s challenge to the
substantive reasonableness of his sentence was preserved.             We need not
determine whether plain error review is applicable because, as discussed below,
Velasquez’s arguments fail even under an abuse-of-discretion standard. See
United States v. Rodriguez, 523 F.3d 519, 525 (5th Cir. 2008).
      The district court was aware of the provisions of § 5D1.1(c) because they
were set out in the presentence report, which the district court adopted. Given
the statements that the district court made when it imposed the sentence, which
addressed Velasquez’s history and the importance of his understanding that he
may not return to this country without permission, Velasquez fails to show that
the district court procedurally erred because it failed to adequately explain its
decision to impose a term of supervised release. See Dominguez-Alvarado, 695
F.3d at 329-30. Additionally, Velasquez fails to show error as to the substantive
reasonableness of his sentence since the district court’s statements at sentencing
provided support for the imposed term of supervised release. See United States
v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009); § 5D1.1, comment. (n.5). Although
Velasquez originally asserted that the district court erred in failing to give notice
of its intent to depart upwardly by imposing a term of supervised release, he
concedes that the issue is foreclosed by Dominguez-Alvarado, 695 F.3d at 329.
He seeks, however, to preserve the issue for further review.
      The judgment of the district court is AFFIRMED.




                                         2